         Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
CEF ENERGIA, B.V., et al.,                      )
                                                )
                Petitioners,                    )
                                                )
                v.                              )       No. 19-cv-3443 (KBJ)
                                                )
ITALIAN REPUBLIC,                               )
                                                )
                Respondent.                     )
                                                )


                          MEMORANDUM OPINION GRANTING
                           RESPONDENT’S MOTION TO STAY

        Petitioners CEF Energia, B.V. (“CEF Energia”), Greentech Energy Systems A/S

(now known as Athena Investments A/S) (“Greentech”), NovEnergia General Partner

S.A. (acting as liquidator of NovEnergia II Energy & Environment (SCA) SICAR)

(“NEE”), and NovEnergia II Italian Portfolio (“NIP”) (collectively, “Petitioners”) are

seeking to enforce two arbitral awards against the Italian Republic (“Italy” or

“Respondent”). (See Pet. to Confirm Foreign Arbitral Award (“CEF Pet.”), Case No.

19-cv-3443, ECF No. 1-1, at 1; Pet. to Confirm Foreign Arbitral Award (“Greentech

Pet.”), Case No. 19-cv-3444, ECF No. 1-1, at 2.) 1 Petitioners are companies that are

incorporated in various European countries, and they engaged in two arbitrations with

Italy under the Rules of Arbitration of the Arbitration Institute of the Stockholm

Chamber of Commerce (“Stockholm Rules”). (Id.) After Petitioners prevailed, Italy


1
 Petitioners initially filed two separate cases that have been consolidated in this Court. When this
Memorandum Opinion cites to a filing without listing a case number, the document was filed in the
consolidated case—civil case number 19-cv-3443. Page-number citations to the documents that the
parties have filed refer to the page numbers that the Court’s electronic filing system automatically
assigns.

                                                    1
           Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 2 of 18




sought to set aside, or annul, the awards in the Svea Court of Appeal in Sweden (the

“Svea Court”), and the Svea Court issued orders that prohibit the enforcement of the

awards pending resolution of the challenge. (See Pet’rs’ Response to Mot. to Dismiss

(“Pet’rs’ Response”), ECF No. 35, at 15–16.)

          Before this Court at present are Italy’s motions to dismiss the Petitioners’ bid to

have this Court enforce the arbitration awards. (See Resp’t’s Mem. in Support of Mot.

to Dismiss CEF Pet. (“Resp’t’s Mem. to Dismiss CEF”), Case No. 19-cv-3443, ECF No.

26-1; Resp’t’s Mem. in Support of Mot. to Dismiss Greentech Pet. (“Resp’t’s Mem. to

Dismiss Greentech”), Case No. 19-cv-3444, ECF No. 35-1.) Italy argues that this Court

lacks jurisdiction over these petitions and that the awards are not enforceable, or, in the

alternative, Italy requests a stay of these proceedings pending the outcome of Italy’s

appeals in the Svea Court. (See Resp’t’s Mem. to Dismiss CEF at 9–10; Resp’t’s Mem.

to Dismiss Greentech at 8–9.)

          As discussed herein, this Court is persuaded that a temporary stay is in the

interests of judicial economy and international comity, especially given the significant

legal issues that underlie the parties’ dispute, which arise from, and relate to, European

Union law. Therefore, Italy’s motion to stay the instant action will be GRANTED, and

this case will be STAYED pending further Order of this Court. A separate Order

consistent with this Memorandum Opinion will follow.

     I.          BACKGROUND

          In order to encourage the development of renewable energy sources, in the early

2000s, Italy established a number of incentive schemes to attract investment in the

renewable energy sector. (See CEF Pet. ¶ 21; Greentech Pet. ¶ 24.) As relevant here,


                                                2
        Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 3 of 18




the country “enact[ed] incentive schemes for photovoltaic [energy] plants known as

Conto Energia Decrees.” (CEF Pet. ¶ 21; see also Greentech Pet. ¶ 24.) Between

January of 2010 and March of 2012, Petitioner CEF Energia (a company incorporated

under the laws of the Kingdom of the Netherlands (see CEF Pet. ¶ 2)) invested in three

photovoltaic projects, each of which “was granted a specific incentive tariff based on

the Conto Energia decree in force at the time the plant began operating” (id. ¶ 23).

Similarly, Petitioners NIP and NEE, which are incorporated under the laws of the Grand

Duchy of Luxembourg (see Greentech Pet. ¶¶ 3, 4), invested in 52 photovoltaic projects

in Italy between 2010 and 2013 (see id. ¶ 27), and Petitioner Greentech, a company

incorporated under the laws of the Kingdom of Denmark (see id. ¶ 2), acquired a

portfolio consisting of 75 photovoltaic projects in 2011, which grew to 82 projects by

2015 (see id. ¶ 28). As early as 2012, however, Italy allegedly began simultaneously

“enacting a number of decrees and administrative fees that reduced the value of the

incentive tariffs[.]” (CEF Pet. ¶ 24; see also Greentech Pet. ¶ 29.) According to

Petitioners, “[t]he net effect of these new regulations drastically reduced the

profitability and value of Petitioner[s’] investments.” (CEF Pet. ¶ 25; Greentech Pet. ¶

30.)

       As a result of Italy’s actions, Petitioners initiated arbitrations with Italy pursuant

to Article 26 of the Energy Charter Treaty (“ECT”). (CEF Pet. ¶¶ 16, 26; Greentech

Pet. ¶¶ 19, 31.) The ECT is a multilateral investment treaty with 54 signatories, the

purpose of which is “to promote cross-border cooperation in the energy industry[.]”

(Pet’rs’ Response at 10.) Article 26 of the ECT specifically provides that an investor

may submit “[d]isputes between a Contracting Party and an Investor of another



                                              3
          Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 4 of 18




Contracting Party relating to an Investment of the latter in the Area of the former” to

arbitration under the Stockholm Rules. (Resp’t’s Mem. to Dismiss CEF at 15 (quoting

ECT Art. 26(4)); see also generally CEF Pet. ¶ 16; Greentech Pet. ¶ 19.) Each of

Petitioners’ countries of incorporation and Italy were parties to the ECT at all relevant

times. (See CEF Pet. ¶¶ 8, 11; Greentech Pet. ¶¶ 10, 13, 14.) 2

        The respective arbitrations commenced in 2015 in Stockholm, Sweden under the

Stockholm Rules; Greentech, NEE, and NIP in one arbitration, and CEF Energia in

another. (See CEF Pet. ¶¶ 16, 17; Greentech Pet. ¶¶ 19, 20.) In 2018, while the

arbitrations were ongoing, the Court of Justice of the European Union (“CJEU”) issued

a decision in Slovak Republic v. Achmea B.V., Case C-284/16, 2018, in which the court

found, inter alia, that intra-EU treaty arbitration provisions are invalid to the extent that

they prohibit judicial review of EU law by EU courts. (See Pet’rs’ Response at 12–13.)

Italy then argued in the context of the arbitrations that the arbitration tribunals lacked

jurisdiction (see CEF Pet. ¶ 27; Greentech Pet. ¶ 31; Pet’rs’ Response at 13), but both

tribunals ultimately rejected Italy’s jurisdictional arguments and found that Italy had

violated its obligations under the ECT (see CEF Pet. ¶¶ 28–31; Greentech Pet. ¶ 32).

The tribunal that considered the CEF Energia dispute awarded the company €9.6

million (see CEF Pet. ¶ 20), and the other tribunal awarded Greentech €7.6 million and

both NEE and NIP €4.5 million (see Greentech Pet. ¶ 33). All of the Petitioners were

also awarded interest on their awards. (See CEF Pet. ¶ 20; Greentech Pet. ¶ 33.)




2
  Italy withdrew from the ECT in 2016, after the arbitrations at issue in the instant case had
commenced. (See CEF Pet. ¶ 8.)

                                                    4
          Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 5 of 18




        Thereafter, with respect to both arbitrations, Italy “commenced proceedings

before the Svea Court [] in Sweden seeking to vacate the awards.” (Pet’rs’ Response at

15.) 3 In the ensuing “set-aside” proceedings in the Svea Court—which remain

pending—Italy is again pressing its argument that the arbitration tribunals lacked

jurisdiction because the ECT’s arbitration provision is invalid under EU law. (See id. at

50.) The Svea Court also specifically ruled that the arbitration awards cannot be

enforced in Sweden in any event (see id. at 15), 4 after which Petitioners filed petitions

to enforce the arbitral awards in state court in New York under the New York

Convention (see generally CEF Pet. at 1 (filing made in Supreme Court of the State of

New York, New York County); Greentech Pet. at 1 (same)). Italy removed those cases

to the U.S. District Court for the Southern District of New York (“SDNY”) pursuant to

the federal removal statute, 28 U.S.C. § 1441(d), given that SDNY was the federal

district court “for the district and division embracing the place where [the state court]

action[s] [were] pending[,]” id. at § 1441(d). However, that federal court determined

that venue was improper there because, under the federal venue statute, civil actions

against foreign states, where no party is a citizen or resident of the United States and

none of the events giving rise to the claim occurred in a judicial district in the United

States, must be brought in the U.S. District Court for the District of Columbia. (See




3
  Petitioners do not reference Italy’s appeals to the Svea Court or the Svea Court’s order with respect to
nonenforcement of the awards in the petitions they filed in this Court, but they do discuss these facts in
their responsive brief in opposition to Italy’s motions to dismiss.
4
 The parties dispute whether the Svea Court’s nonenforcement orders are a “suspension” of the awards
within the meaning of the New York Convention (see Resp’t’s Mem. to Dismiss CEF at 24; Resp’t’s
Mem. to Dismiss Greentech at 21; Pet’rs’ Response at 35–39), but the parties agree that the awards
cannot be enforced in Sweden, and that the Svea Court is currently adjudicating Italy’s request that the
arbitration awards be set aside.

                                                    5
           Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 6 of 18




Order, Case No. 19-cv-3443, ECF No. 13 (citing 28 U.S.C. § 1391(f)(4)); Order, Case

No. 19-cv-3444, ECF No. 23 (same).)

          Upon transfer to this Court, Italy filed a motion to dismiss CEF Energia’s

petition on December 7, 2019, and a motion to dismiss Greentech, NEE, and NIP’s

petition on December 11, 2019. (See Resp’t’s Mot. to Dismiss CEF Pet., Case No. 19-

cv-3443, ECF No. 26; Resp’t’s Mot. to Dismiss Greentech Pet., Case No. 19-cv-3444,

ECF No. 35.) This Court determined that both cases involve common questions of law

and consolidated them, instructing the parties to file their remaining briefs in civil case

number 19-cv-3443. (See Minute Orders of Dec. 13, 2019, and Jan. 8, 2020.)

Petitioners filed a consolidated response to Italy’s motions to dismiss on February 6,

2020 (see Pet’rs’ Response, ECF No. 35), and Italy filed a consolidated reply on March

4, 2020 (see Resp’t’s Reply, ECF No. 38). In the meantime, the European Commission,

on behalf of the European Union, filed an amicus brief on January 22, 2020 (see EU

Amicus Brief, ECF No. 34), and Petitioners filed a response thereto on February 6,

2020 (see Pet’rs’ Response to EU, ECF No. 36).

    II.         LEGAL STANDARD

          In the United States, judicial enforcement of “arbitral awards made in the

territory of a State other than the State where the recognition and enforcement of such

awards are sought” occurs pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 201–

208, which, as relevant here, codifies the Convention on the Recognition and

Enforcement of Foreign Arbitral Awards (also known as “the New York Convention”).

Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 727 (D.C. Cir. 2012) (quoting

N.Y. Convention Art. I, opened for signature June 10, 1958, 21 U.S.T. 2517, 330


                                               6
           Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 7 of 18




U.N.T.S. 3). Under the New York Convention, a federal district court must recognize

and enforce a foreign arbitral award “unless it finds one of the grounds for refusal or

deferral of recognition or enforcement of the award specified in the said Convention.”

9 U.S.C. § 207. “Consistent with the ‘emphatic federal policy in favor of arbitral

dispute resolution’ . . . the FAA affords the district court little discretion in refusing or

deferring enforcement of foreign arbitral awards[.]” Belize Soc. Dev., 668 F.3d at 727

(quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631

(1985)). However, “the Convention is ‘clear’ that a court ‘may refuse to enforce the

award only on the grounds explicitly set forth in Article V of the Convention.’” Id.

(quoting TermoRio S.A. E.S.P. v. Electranta S.P., 487 F.3d 928, 935 (D.C. Cir. 2007)).

          Applicable grounds for refusal to enforce an award under the Convention include

that the agreement to arbitrate “is not valid . . . under the law of the country where the

award was made[,]” N.Y. Convention Art. V(1)(a); that the “award . . . has been set

aside or suspended by a competent authority of the country in which . . . that award was

made[,]” id. at Art. V(1)(e); and/or that “recognition or enforcement of the award would

be contrary to the public policy of that country[,]” id. at Art. V(2)(b).

   III.      DISCUSSION

          In its motions to dismiss, Italy argues that this Court should refuse to enforce

Petitioners’ arbitral awards on myriad grounds. For example, Italy contends that this

Court lacks subject-matter jurisdiction over the petitions (see Resp’t’s Mem. to Dismiss

CEF at 10; Resp’t’s Mem. to Dismiss Greentech at 8–9), and with respect to CEF

Energia, Italy argues that this Court also lacks personal jurisdiction because service of

process was improper under the Hague Convention (see Resp’t’s Mem. to Dismiss CEF


                                                7
         Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 8 of 18




at 11). Italy also maintains that the awards are not enforceable under the New York

Convention because they have been suspended by Sweden; because the ECT arbitration

agreement is not valid under Swedish or EU law; and because enforcement of the

awards would be contrary to public policy. (See Resp’t’s Mem. to Dismiss CEF at 11–

12; Resp’t’s Mem. to Dismiss Greentech at 9.) In the alternative, Italy argues that this

Court should stay this case in light of the ongoing proceedings in the Svea Court. (See

Resp’t’s Mem. to Dismiss CEF at 12; Resp’t’s Mem. to Dismiss Greentech at 10.)

Petitioners respond that this Court has jurisdiction (see Pet’rs’ Response at 16); that

service was properly effectuated (see id. at 22); and that there are no grounds for non-

recognition of the awards under the New York Convention (see id. at 26). Petitioners

also contend that a stay is unwarranted. (See id. at 45.)

       This Court finds that it has the authority to stay this matter notwithstanding the

outstanding jurisdictional issues, and it further concludes that a stay is warranted, as

explained below. Therefore, the Court will stay this matter pending the Svea Court’s

ruling, as Italy requests.

       A.     This Court Can Address Italy’s Motion To Stay This Proceeding

       Courts ordinarily must assure themselves of jurisdiction before reaching the

merits of a case. See Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94–95

(1998). However, “certain non-merits, nonjurisdictional issues may be addressed

preliminarily, because ‘[j]urisdiction is vital only if the court proposes to issue a

judgment on the merits.’” Pub. Citizen v. U.S. Dist. Court for D.C., 486 F.3d 1342,

1348 (D.C. Cir. 2007) (quoting Sinochem Int’l Co. v. Malaysia Int’l Shipping Co., 549

U.S. 422, 431 (2007)). Thus, a court may “bypass[] questions of subject-matter and



                                             8
         Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 9 of 18




personal jurisdiction, when considerations of convenience, fairness, and judicial

economy so warrant.” Sinochem, 549 U.S. at 432 (2007).

       Several judges in this district have considered the issue of whether a motion to

stay can be addressed prior to resolving jurisdictional issues, and they have consistently

held that, in the context of a dispute over the enforcement of a foreign arbitral award, a

stay motion is the type of threshold, non-merits, nonjurisdictional question that can be

determined initially. See Novenergia II - Energy & Env’t (SCA) v. Kingdom of Spain,

No. 18-CV-01148 (TSC), 2020 WL 417794, at *2 (D.D.C. Jan. 27, 2020); Masdar Solar

& Wind Cooperatief U.A. v. Kingdom of Spain, 397 F. Supp. 3d 34, 38 (D.D.C. 2019);

Gretton Ltd. v. Republic of Uzbekistan, No. 18-CV-1755 (JEB), 2019 WL 464793, at *2

(D.D.C. Feb. 6, 2019); Hulley Enters. Ltd. v. Russian Fed’n, 211 F. Supp. 3d 269, 278

(D.D.C. 2016). This Court agrees with that conclusion.

       Thus, where, as here, the jurisdictional and merits arguments largely depend on

the validity of the ECT’s arbitration provision, which is being challenged both in the

federal court and in a foreign proceeding, the question of whether or not the matter can

be stayed can be addressed before the Court proceeds to evaluate any other complex

threshold or jurisdictional issues. See Hulley Enters., 211 F. Supp. 3d at 279–80

(finding that “[a] stay of proceedings in this [arbitral award enforcement] case is

exactly the type of nonmerits action” that the “court may, for the sake of efficiency,”

address first).

       B.     A Stay Is Appropriate Here, Given The Ongoing Proceedings In
              Sweden

       Italy argues that under Article VI of the New York Convention, a court may

“stay a recognition decision where an annulment (or vacatur) application has been made

                                            9
       Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 10 of 18




to a court . . . of the country in which, or under the law of which, that award was

made.” (Resp’t’s Mot. re: CEF Pet. at 45.) This Court is considering Italy’s motion to

stay “under its inherent powers[,]” rather than Article VI of the Convention, because

the Court’s own jurisdiction has yet to be established. Novenergia II, 2020 WL 417794,

at *2 (citing Hulley Enters., 211 F. Supp. 3d at 286); see also Masdar Solar, 397 F.

Supp. 3d at 39. And there are well-established factors that a court must ponder when it

exercises its inherent authority to stay any case, as explained below. The six factors for

determining whether to stay a matter under Article VI of the New York Convention—as

the Second Circuit articulated them in Europcar Italia S.P.A. v. Maiellano Tours, 156

F.3d 310 (2d Cir. 1998)—are also instructive, because the issue presented here is

“whether to issue a stay when a foreign proceeding is ongoing in a foreign arbitral

award matter.” Novenergia II, 2020 WL 417794, at *2; see also Gretton Ltd., 2019 WL

464793, at *3; Hulley Enters., 211 F. Supp. 3d at 286–87.

              1. The Interests Of Judicial Economy Weigh In Favor Of This Court
                 Exercising Its Inherent Powers To Stay This Case

       With respect to the Court’s considerations when it determines whether or not to

invoke its inherent powers to stay a case, the Supreme Court has explained that “the

power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A court

must “‘weigh competing interests and maintain an even balance’ between the court’s

interests in judicial economy and any possible hardship to the parties.” Belize Soc.

Dev., 668 F.3d at 732–33 (quoting Landis, 299 U.S. at 254–55). In this regard, the

party seeking a stay “must make out a clear case of hardship or inequity in being

                                            10
        Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 11 of 18




required to go forward” if there is “even a fair possibility” that the stay would adversely

affect the other party. Landis, 299 U.S. at 255. Moreover, an indefinite stay, such as

the one requested here, “must be supported by ‘a balanced finding that such need

overrides the injury to the party being stayed.’” Belize Soc. Dev., 668 F.3d at 732

(quoting Dellinger v. Mitchell, 442 F.2d 782, 787 (D.C. Cir. 1971)). Be that as it may,

district courts “have broad discretion” to stay a proceeding “pending the resolution of

independent legal proceedings.” Nat’l Indus. for Blind v. Dep’t of Veterans Affairs, 296

F. Supp. 3d 131, 137 (D.D.C. 2017) (citing Landis, 299 U.S. at 254).

       This Court has no doubt that judicial economy favors a stay in this case. See

Novenergia II, 2020 WL 417794, at *3; Masdar Solar, 397 F. Supp. 3d at 39.

“Litigating essentially the same issues in two separate forums is not in the interest of

judicial economy or in the parties’ best interests.” Novenergia II, 2020 WL 417794, at

*3 (quoting Naegele v. Albers, 355 F. Supp. 2d 129, 141 (D.D.C. 2005)). Such interests

are “especially strong where a [foreign] parallel proceeding is ongoing” and when

“there is a possibility that the [arbitral] award will be set aside[,] since a court may be

acting improvidently by enforcing the award prior to the completion of the foreign

proceedings.” Masdar Solar, 397 F. Supp. 3d at 40 (internal quotation marks and

citation omitted). Furthermore, “[a]lthough a stay would immediate[ly] delay the

resolution of the parties’ dispute, it would still likely be shorter than the possible delay

that would occur if this Court were to confirm the award and the [Svea Court] were to

then set it aside.” Id. at 39 (quoting Matter of Arbitration of Certain Controversies

Between Getma Int’l & Republic of Guinea (Getma Int’l), 142 F. Supp. 3d 110, 114

(D.D.C. 2015)). If that scenario occurred, it would result in “more expensive litigation



                                             11
         Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 12 of 18




involving more complex issues” which is “precisely the opposite of what arbitration

attempts to promote: the swift and (relatively) simple disposition of litigation.” Id. at

39–40.

         This Court is also mindful of the fact that, under the circumstances presented

here, “the outcome of the judicial proceedings in [the Svea Court] may affect this

Court’s determinations[.]” Hulley Enters., 211 F. Supp. 3d at 284. Indeed, the

underlying dispute in both the Svea Court and this Court involves the interplay of EU

common law, its application to multilateral treaties such as the ECT, and the supremacy

of EU law over Swedish law with respect to treaty arbitration provisions. This set of

circumstances makes the Svea Court’s decision directly relevant, “at a minimum, by

virtue of the persuasive value of the reasoning in the [Swedish] decisions.” Id.

         It is also noteworthy that the issue of the viability of the ECT’s arbitration

provision arose relatively recently (in the wake of the CJEU’s 2018 Achmea decision)

and thus, the issue remains largely unsettled at this time. As such, the parties before

the Court in this matter are not the only parties that are raising these arguments in the

Svea Court. See, e.g., Novenergia II, 2020 WL 417794, at *4 (staying case where Spain

commenced set-aside proceedings in the Svea Court); Foresight Luxembourg Solar 1

S.A.R.L. v. Kingdom of Spain, No. 19 CIV. 3171 (ER), 2020 WL 1503192, at *2

(S.D.N.Y. Mar. 30, 2020) (transferring case to this district in which Spain has

commenced set-aside proceedings in the Svea Court). Thus, given the ongoing and

multifaceted nature of the various proceedings in Sweden, as well as the “persuasive

value” of the Svea Court’s reasoning, there is a significant interest in both judicial

efficiency and international comity that warrants staying the instant case.



                                              12
        Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 13 of 18




       To the extent that Petitioners express any hardship due to a stay of the instant

proceedings, they make only generalized comments about the potential impact of the

additional delay in an enforcement decision from this Court. (See Pet’rs’ Response at

46 (“A stay at this point would prejudice Petitioners by further delaying their ability to

obtain the compensation to which they are entitled.”).) This Court fully understands

that Petitioners have been pursuing recompense from Italy since 2015 and that the

resolution in the Svea Court may take one to two more years. (Id. at 46–47.) But it is

not at all clear that proceeding with the instant litigation will necessarily lead to a faster

resolution of the complex issues that must be determined prior to enforcing the awards,

and the cost of litigating the central issues in two forums concurrently plainly

outweighs such hardship, especially in light of the potential burden to Italy of

“ultimately having to recover assets seized during this action should the [set-aside]

proceeding[s] go its way.” Masdar Solar, 397 F. Supp. 3d at 40.

              2. The Europcar Factors, Too, Weigh In Favor Of Staying This Case

       In briefing the motion to stay, the parties have primarily relied on arguments that

pertain to the six Europcar factors, which technically apply only to a stay issued

pursuant to the New York Convention, as mentioned, but are helpful in “weigh[ing]

competing interests and maintain[ing] an even balance” between judicial economy and

hardship, as the D.C. Circuit requires this Court to do when it exercises its inherent

authority to stay a case. Belize Soc. Dev., 668 F.3d at 732–33. Europcar instructs the

Court to consider six factors in considering a stay pursuant to Article VI the New York

Convention:

       (1) the general objectives of arbitration—the expeditious resolution of
       disputes and the avoidance of protracted and expensive litigation;

                                             13
        Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 14 of 18




       (2) the status of the foreign proceedings and the estimated time for those
       proceedings to be resolved;
       (3) whether the award sought to be enforced will receive greater scrutiny in
       the foreign proceedings under a less deferential standard of review;
       (4) the characteristics of the foreign proceedings . . . ;
       (5) a balance of the possible hardships to the parties . . . ; and
       (6) any other circumstances that could tend to shift the balance in favor of
       or against adjournment.

Europcar, 156 F.3d at 317–18. In essence, “[t]hese factors ‘balance the Convention’s

policy favoring confirmation of arbitral awards against the principle of international

comity embraced by the Convention.’” Novenergia II, 2020 WL 417794, at *4 (quoting

Four Seasons Hotels and Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1172

(11th Cir. 2004)).

       The first two Europcar factors can be read together to pertain to the timing of

foreign proceedings in relation to the general objective of arbitration, which is to

resolve disputes expeditiously. As this Court suggested above, the timing factor might

appear to favor not staying the instant matter, given that the Svea Court proceedings

could extend for one to two more years, but if this Court issued a ruling to enforce the

arbitral awards and the Svea Court later found that the awards are invalid, “protracted

and extensive litigation” would almost certainly then occur. Europcar, 156 F.3d at 317.

This Court also finds that set-aside proceedings (such as those that are occurring in the

Svea Court) constitute an “integral” part of an arbitration, such that entering a stay in

this enforcement action would “allow the arbitration process . . . to run its course.”

Getma Int’l, 142 F. Supp. 3d at 114. Thus, these two factors both weigh slightly in

favor of a stay.

       The third Europcar factor “concerns the standard of review in the foreign

proceedings.” Novenergia II, 2020 WL 417794, at *5. The parties agree that the Svea

                                            14
         Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 15 of 18




Court will apply Swedish law in considering whether to set aside the arbitral awards,

but Petitioners argue that that standard is “substantially similar” to the New York

Convention, which applies in the instant proceedings (see Pet’rs’ Response at 49), while

Italy contends that “the award[s] will receive more scrutiny” in the Svea Court (see

Resp’t’s Reply at 26). The parties’ arguments appear to echo their jurisdictional and

merits disputes regarding the scope of the applicable Swedish law, and it is unnecessary

for the Court to determine the scope of the Svea Court’s review in order to evaluate this

stay factor. Regardless—i.e., even where it is unclear whether greater scrutiny will

apply in the case that is pending in the foreign court—“the [mere] possibility that the

[reviewing court] will set aside the award, ‘weighs mildly in favor of [granting a] stay.”

Getma Int’l, 142 F. Supp. 3d at 116; see also Novenergia II, 2020 WL 417794, at *5. 5

        The fourth Europcar factor requires an evaluation of the characteristics of the

foreign proceedings—including whether the respondent is seeking to enforce or set

aside an award, whether the foreign proceedings were initiated before the underlying

proceeding, whether the party now seeking enforcement initiated the foreign

proceedings, and whether the foreign proceedings were “initiated under circumstances

indicating an intent to hinder or delay resolution of the dispute[.]” Europcar, 156 F.3d

at 318. Italy has asked the Svea Court to set aside the arbitral awards and is not seeking

to enforce the awards in this Court, so Europcar instructs that these considerations

weigh in Petitioners’ favor and, thus, against staying the case. See id. However, Italy


5
 Petitioners’ additional observation that Italy is, in effect, asking the Svea Court for a reconsideration
of jurisdictional “issues that both arbitral tribunals already decided”—a circumstance that generally
weighs against a stay of the instant case (see Pet’rs’ Response at 50)—is of no moment. That same
request for reconsideration is at issue here, too, because “issues necessarily have to be ‘relitigated’ in
an appellate-like proceeding.” Getma Int’l, 142 F. Supp. 3d at 117.


                                                    15
        Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 16 of 18




initiated the set-aside proceedings in the Svea Court before Petitioners sought to

enforce the awards here, which raises significant concerns of international comity. See

Getma Int’l, 142 F. Supp. 3d at 116–17 (collecting cases). Italy also does not appear to

be motivated by an intent to delay—that is, Italy has consistently represented that it

believes the arbitration tribunals lacked jurisdiction based on the CJEU’s Achmea

decision, and its efforts to pursue the challenge in set-aside proceedings is consistent

with that belief, despite Petitioners’ arguments to the contrary. (See Pet’rs’ Response at

50.) “Thus, while some aspects of the status and characteristics of the foreign

proceedings weigh against a stay, in totality, they weigh in favor of a stay.”

Novenergia II, 2020 WL 417794, at *5.

       Finally, the fifth and sixth Europcar factors require this Court to balance the

parties’ relative hardships if the stay issues and if it does not, and the Court must

determine whether any other factors shift the balance one way or another in favor of a

stay. As this Court explained above, the balance of hardships weighs decidedly in favor

of a stay. And the additional interest in international comity, particularly with respect

to the importance of the issues at stake here to the European Union (see EU Amicus

Brief at 7–8), also weighs in favor of a stay. Indeed, another court in this district

recently considered the propriety of a stay on nearly identical facts and reached the

unassailable conclusion that, on balance, the interests of international comity warrant a

stay, because “the Swedish proceedings were initiated before this action, the Swedish

court has already acted to prohibit enforcement of the arbitral award, and the issue is of

importance to the EU and better suited for initial review in their courts.” Novenergia

II, 2020 WL 417794, at *4.



                                             16
        Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 17 of 18




       Thus, this Court finds that Italy has demonstrated a “pressing need” for a stay of

the instant proceedings, and that both the general interests of judicial economy that

arise when the Court relies upon its own inherent authority to manage its docket and the

Europa factors weigh in favor of staying this case.

       C.     This Court Will Not Require Italy To Post Security

       Petitioners argue that if this Court does grant a stay, it should “condition the stay

on Italy’s posting of security” pursuant to Article VI of the New York Convention.

(Pet’rs’ Response at 52.) But this Court has not yet determined whether it has

jurisdiction; therefore, it is not clear that it has the authority to order the posting of

security pursuant to the Convention. Moreover, “courts in this Circuit generally have

not required foreign sovereigns to post security because they are ‘presumably . . .

solvent and will comply with legitimate orders issued by courts in this country or in

[their home jurisdiction.]’” Novenergia II, 2020 WL 417794, at *6 (quoting DRC, Inc.

v. Republic of Honduras, 774 F. Supp. 2d 66, 76 (D.D.C. 2011)).

       Nevertheless, consistent with the D.C. Circuit’s clear direction that any stay of

litigation that district courts authorize should be reasonable, and should be limited

accordingly, see Belize Soc. Dev., 668 F.3d at 732, this Court will order regular status

updates from the parties regarding the ongoing proceedings in the Svea Court, so as to

permit the Court to evaluate whether and to what extent the instant proceedings should

resume, see, e.g., id. (suggesting that a stay is reasonable where “the stay order includes

[a] provision for status updates or further review”).




                                              17
         Case 1:19-cv-03443-KBJ Document 45 Filed 07/23/20 Page 18 of 18




   IV.      CONCLUSION

         Given the ongoing set-aside proceedings that are taking place in Sweden (the

primary jurisdiction of the parties’ arbitrations) and the significant interests in judicial

economy and international comity that weigh in favor of staying this case, Respondent’s

motion to stay the instant case will be GRANTED, and the instant case will be

STAYED until further order of the Court. As set forth in the Order that accompanies

this Memorandum Opinion, throughout the pendency of the stay, the parties shall

provide the Court with periodic updates regarding the status of the set-aside matter that

is working its way through the Svea Court, and they shall notify the Court of the Svea

Court’s ruling within three business days of its issuance.



DATE: July 23, 2020                        Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge




                                             18
